                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  EASTERN DIVISION

UNITED STATES OF AMERICA

v.                                                              CRIMINAL NO. 2:17cr23-KS-MTP

JOHN BAXTER

                               FINAL ORDER OF FORFEITURE

        Before the Court is the United States’ Motion for a Final Order of Forfeiture. Mot. for

Final Order of Forfeiture, ECF No. 250. Having reviewed the motion and the attached exhibits,

and based on the record and the applicable law, the Court finds that the government’s motion is

well taken and should be GRANTED. In support of the instant ORDER, the Court finds as

follows:

        WHEREAS, on March 29, 2018 and February 21, 2019, this Court entered Agreed

Preliminary Orders of Forfeiture, ordering Defendant, JOHN BAXTER, to forfeit:

                (1)     $105,710.00 United States Currency; and
                (2)     $80,300.00 United States Currency.

As the United States advices that the Drug Enforcement Administration has already

administratively forfeited the $105,710.00 United States Currency, this order involves only the

$80,300.00 United States Currency; and

        WHEREAS, the United States caused to be published via the internet at

www.forfeiture.gov notice of this forfeiture and of the intent of the United States to dispose of the

property in accordance with the law and as specified in the Agreed Preliminary Orders of

Forfeiture, and further notifying all third parties of their right to petition the Court, within thirty

(30) days from either receipt of notice or the last day of publication for a hearing, to adjudicate the

validity of their alleged legal interest in the property; and
        WHEREAS, no claims were filed regarding the $80,300.00 United States Currency; and

        WHEREAS, the Court finds that Defendant, JOHN BAXTER, had an interest in the

property that is subject to forfeiture pursuant to 21 U.S.C. § 853;

        NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that

the $80,300.00 United States Currency is hereby forfeited to the United States of America

pursuant to 21 U.S.C. § 853;

        IT IS FURTHER ORDERED, ADJUDGED AND DECREED that all right, title and

interest to the property described above is hereby condemned, forfeited and vested in the United

States of America, and shall be disposed of according to law; and

        IT IS FURTHER ORDERED that the United States District Court shall retain jurisdiction

in the case for the purpose of enforcing this Order.

        SO ORDERED AND ADJUDGED this the _9th___ day of _____May________________,
2019.



                                                       ___s/Keith Starrett_________________
                                                       UNITED STATES DISTRICT JUDGE
